Citation Nr: 1139418	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  05-38 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disorder; and, if so, whether the claim may be granted.  

2.  Entitlement to service connection for depression, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a thoracic spine disorder.  

4.  Entitlement to service connection for a myofascial disorder.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 1981, followed by service in the U.S. Naval Reserve and brief periods of active duty for training in May 1983 and July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In September 2009, the Board remanded this matter to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken, and following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to service connection for thoracic spine and myofascial disorders, as well as the claim for service connection for a cervical spine disorder that is herein reopened, and his claim for TDIU entitlement, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The Veteran's mood disorder with depression is the direct result of his service-connected low back and bilateral wrist disabilities.  

2.  Service connection for a cervical spine disorder was denied most recently by the Board through its decision of November 2001 and no appeal of that decision was filed.

3.  Since entry of the Board's November 2001 decision, evidence was received by VA that was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for a cervical spine disorder.  


CONCLUSIONS OF LAW

1.  A mood disorder with depression is proximately due to or the result of service-connected low back disability and bilateral carpal tunnel syndrome.  38 C.F.R. § 3.310 (2011).  

2.  The Board's decision of November 2001, denying service connection for a cervical spine disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001), currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

3.  New and material evidence has been received by VA since entry of the November 2001 decision to reopen the previously denied claim for service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition of each matter herein addressed on its merits is in favor of the Veteran.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated, as is any discussion regarding AMC's compliance with the terms of the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Service Connection: Depression

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  

The primary allegation advanced on appeal by and on behalf of the Veteran is that his depression is the direct and proximate result of his multiple service-connected disabilities.  There is evidence for and against a grant of service connection for depression, but with the additional medical input obtained by the Board through its recent remand, the Board herein finds that the record supporting a grant of secondary service connection for depression outweighs evidence to the contrary.  This action eliminates the need to address any theory of entitlement based on direct incurrence.  

The record reflects that service connection is currently in effect for lumbosacral strain, carpal tunnel syndrome of the left and right wrists, residuals of a fracture of the left middle finger, and hemorrhoids.  The Veteran underwent an intake psychiatric evaluation in December 2002 due to increasing complaints of depression; findings yielded a diagnosis of major depression due to medical conditions, which were not fully specified.  The possibility of a causal relationship was likewise raised on a VA mental disorders examination in May 2003, when it was noted that chronic back and other problems, with resultant employment and financial difficulties, might have resulted in the Veteran's depression and an adjustment disorder.  At that time, the Veteran's depression was noted to have been present since 1999 and it was set forth that the full criteria for diagnosis of major depression were met.  

Further bolstering evidence is provided by a VA orthopedist that evaluated the Veteran in October 2003 and concluded that a combination of his disabilities could give rise to depression in any person involved in physical labor-type activities, notwithstanding the existence and impact of nonservice-connected entities among the cited, causative disorders.  A VA psychiatrist in October 2003 described general and individuals considerations, both for and against, as to the plausibility that pain was a primary causative factor of the Veteran's depression and concluded conditionally, following his examination of the Veteran, that if his service-connected upper extremity nerve problems truly impaired his functioning and made it impossible for him to work as an auto mechanic, which could not then be determined, then it was in his opinion more likely than not to be responsible for his depression.  

A treating VA psychiatrist through her December 2004 opined that she was in agreement that there was as a causal connection between the Veteran's disabilities involving chronic pain and his major depression, noting that the Veteran's depression was partly the result of chronic pain and resulting limitations and partly due to the medical problems preventing him from returning to gainful employment.  A VA psychological examination in November 2009 disclosed findings identifying the presence of major depression, secondary to the Veteran's service-connected bilateral carpal tunnel syndrome.  

Pursuant to the Board's 2009 remand, the Veteran underwent a VA psychiatric examination in July 2010 in order to clarify the relationship between his service-connected disabilities and his depression.  Findings therefrom culminated in entry of a diagnosis of a mood disorder secondary to lumbosacral strain and paralysis of the median nerves.  In the opinion of the examining VA psychiatrist, it was more likely than not that the Veteran's mood disorder was solely due to the aforementioned service-connected disabilities.  The VA examiner further noted the existence of supportive documentation within the Veteran's VA claims folder from numerous mental health professionals over a span of about ten years documenting the referenced causal relationship.  

The examination and opinion evidence added by the VA medical examination in July 2010 is consistent with the Veteran's allegations and is persuasive that the Veteran's service-connected low back and bilateral wrist disorders are the direct and proximate cause of his mood disorder involving depression.  Inasmuch as the evidence favoring entitlement outweighs the evidence contraindicating entitlement, service connection for a mood disorder, secondary to service-connected low back and bilateral wrist disorders, is granted.  

Cervical Spine

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) .  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a cervical spine disorder was denied most recently by a decision of the Board entered in November 2001.  The Board at that time determined that the Veteran's cervical spine disorder was first shown many years after service and was not causally linked to service; therefore, the claim was denied.  Following notice to the Veteran of the denial action and his appellate rights, a timely appeal was not initiated, thereby rendering final the Board's decision of November 2001.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001), currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

Given the finality of the denial of service connection in November 2001, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  

However, since the last final denial, the record includes the Veteran's statements, including those set forth in his substantive appeal of December 2005, that he had injured his neck in all fall during a softball game in service in 1979, that he was bothered by neck pain in service and thereafter to the present time, and that he received inservice therapy for his neck in connection with a diagnosis of nerve entrapment.  That lay evidence is accompanied by medical reports, not previously of record, incorporating history related by the Veteran or medical opinion, including those recorded in May 2003, September 2004, and November 2004, that his cervical pain had been present for 25 years and was attributable to a slip and fall injury he had sustained while on active duty.  Various diagnoses of cervical spine pathology, including spondylosis, degenerative disc disease, and cervical sprain or strain, are therein furnished.  The above-referenced evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry.  And, in light of that evidence as to date of onset, continuity of symptomatology, and nexus to service, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for a cervical spine disorder, have been met.  The previously denied claim is thus reopened.  38 U.S.C.A. § 5108.  That reopened claim is further addressed in the Remand portion of this document.  


ORDER

Service connection for mood disorder with depression, secondary to service-connected lumbosacral strain and bilateral carpal tunnel syndrome, is granted.  

New and material evidence having been received, the claim for service connection for a cervical spine disorder is reopened.  


REMAND

Additional development involving each of the remaining issues on appeal is found to be necessary prior to the Board's consideration of the merits of those claims.  See 38 C.F.R. § 19.9 (2011).  

Regarding the Veteran's reopened claim for service connection for a cervical spine disorder, additional medical input to include the conduct of a VA medical examination and solicitation of a medical opinion is needed in order to ascertain more clearly the nature and etiology of the Veteran's claimed cervical spine disorder.  While there is evidence that the Veteran may have sustained an injury to his neck in service, there is other evidence that his complaint of upper spine pain is a component of a myofascial pain syndrome, paralytic syndrome, or other generalized pain disorder.  The existence of a myofascial pain syndrome is documented in the claims folder as early as 1989 by VA and non-VA medical professionals, although its presence in recent years is not as well documented and its nexus to service remains unclear.  Likewise, the record delineates disability of the Veteran's thoracic spine involving osteopenia, osteoarthritis, thoracic outlet syndrome, and scoliosis dating to as early as 1986, but in the absence of any VA examination to date specific to either the claimed myofascial or thoracic spine disorder, it cannot now be determined whether those disorders bear any direct nexus to service.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the matter at hand, service connection has been established for lumbosacral stain, evaluated as 10 percent disabling; carpal tunnel syndrome of the left wrist, evaluated as 10 percent disabling; residuals of a fracture of the left middle finger, evaluated as 0 percent disabling; hemorrhoids, evaluated as 0 percent disabling; and carpal tunnel syndrome of the right wrist, evaluated as 0 percent disabling.  According to a copy of the most recent rating decision of January 2011, a combined disability evaluation of 30 percent was in effect from December 16, 1997, to March 30, 2011, followed by a combined rating of 20 percent as of April 1, 2011.  Hence, the schedular requirements of 38 C.F.R. § 4.16(a) are not met.  

The question thus presented by this appeal is whether the Veteran is rendered unemployable by his service-connected disabilities.  There is presented significant evidence that such is the case; however, the Board does not have the authority to assign in the first instance an extraschedular rating.  Given the circumstances of this case, there is a basis to refer the matter to designated VA officials for consideration of an extraschedular rating.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 377 (1996).  

Information now of record is to the effect that the Veteran has a high school education and has been a participant in one or more programs of VA vocational rehabilitation and training under Chapter 31, Title 38, United States Code.  He remains in a discontinued status at this time for purposes of his Chapter 31 training.  His postservice work experience was as a mailroom clerk, data entry technician for an insurance company, shipping clerk, and machinist, with all full-time work ceasing in or about 1999.  

The Veteran alleges that he is unemployable as the direct result of his service-connected disabilities and multiple examining and treating medical professionals have furnished medical opinions that the Veteran's service-connected low back and bilateral wrist disorders, singly or in combination, render him unemployable.  It is acknowledged that other medical professionals have voiced their opinion that various disorders, including both service-connected disabilities and nonservice-connected entities, have resulted in the Veteran's unemployability; however, the evidence is favor of unemployability based solely on service-connected disability currently outweighs evidence contraindicating entitlement.  Moreover, now that the Veteran's mood disorder involving major depression is service-connected and at least the possibility exists that service connection for a cervical and/or thoracic spine disorder, as well as a mysofascial pain syndrome, may be established on remand, referral of this TDIU claim for a determination of extraschedular entitlement by the appropriate VA official is required.  

Accordingly, this portion of the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Comply with the VA's duty to notify and assist the Veteran with respect to his reopened claim for service connection for a cervical spine disorder, his original claims for service connection for a thoracic spine disorder and a myofascial disorder, and his claim for TDIU entitlement.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA orthopedic examination in order to assess the nature and etiology of his claimed cervical and thoracic spine disorders and his myofascial disorder.  The Veteran's VA claims folder in its entirety should be provided to the VA examiner in conjunction with the examination.  The examination should include a complete medical history, clinical examination, and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner is asked to address the followings question in detail, providing a complete rationale for each opinion furnished:

a)  Is it at least as likely as not (50 percent or greater probability) that any existing disorder of the Veteran's cervical and/or thoracic spine, in whole or in part, originated in or during his military service or is otherwise related to military service or any event thereof, including claimed trauma in a 1979 fall? 

b)  Is it at least as likely as not (50 percent or greater probability) that arthritis of the Veteran's cervical and/or thoracic spine was manifested within the one-year period immediately following his separation from service, and, if so, how and to what degree?

c)  Is it at least as likely as not (50 percent or greater probability) that any existing myofascial disorder, in whole or in part, originated in or during his military service or is otherwise related to his military service or any event thereof, including claimed trauma in a 1979 fall?  The relationship, if any, between any existing myofascial disorder and the Veteran's claimed cervical and thoracic spine disorder should be fully delineated.  

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disorders (lumbosacral strain, bilateral carpal tunnel syndrome, mood disorder, residuals of a fracture of the left middle finger, and hemorrhoids), in addition to any cervical and/or thoracic spine disorder and any myofascial disorder for which a nexus to service is found on this examination, preclude the performance of all substantially gainful employment (more than marginal employment) consistent with the Veteran's high school education and occupational experience as a mail clerk, data entry technician, shipping clerk, and machinist?

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus to service, or unemployability as against.  More likely and as likely support the contended relationship; less likely weighs against the claim.

4.  Lastly, adjudicate the issue of TDIU entitlement, as well as the merits of the Veteran's reopened claim for service connection for a cervical spine disorder and his original claims for service connection for myofascial and thoracic spine disorders.  Base those adjudications on all of the pertinent evidence of record and all pertinent legal authority.  Submit to the VA's Director, Compensation and Pension Service, or the VA's Under Secretary for Benefits, the matter of whether an extraschedular entitlement to a TDIU under 4.16(b) is warranted.  This submission must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the question of extraschedular TDIU entitlement.  Thereafter, if any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran a reasonable period in which to respond, before returning the claims folder to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


